DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed March 14, 2021.

Priority (PREVIOUSLY PRESENTED)
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/17/2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0204373 A1) in view of Heo et al. (US 2019/0220126 A1).
In regard to claim 1, Park teaches an organic light-emitting diode (OLED) thin film encapsulation structure, comprising a substrate 100, an insulating layer 120/140, a display layer LD, and a thin film encapsulation layer 22/23/24, wherein a first trench V is disposed in the insulating layer 120/140, the display layer LD is enclosed by the trench V, and the thin film encapsulation layer 22/23/24 comprises a first inorganic layer 22 and a first organic layer 23, wherein the first inorganic layer 22 is in contact with the insulating layer 120/140 at a position corresponding to the first trench V, and has a thickness smaller than a depth of the first trench V, such that a remaining depth of the first trench V not covered by the first inorganic layer 22 limits a boundary of the first organic layer 23 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 2, Park teaches the insulating layer 140/160 comprising a gate insulating layer 140 and a passivation insulating layer 160, and the first trench V provided in the passivation insulating layer 160 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 3, Park teaches the first trench V provided in the gate insulating layer 140 through the passivation insulating layer 160 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claims 4-5, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant 
In regard to claim 6, Park teaches the first trench V composed of a plurality of independent grooves, and shapes of the independent grooves are L-shaped grooves, U-shaped grooves, or arc grooves (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 7, Park teaches the thin film encapsulation layer 22/23/24 further comprising a second inorganic layer 24 covering the first organic layer 22 and completely covering the first trench V (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 8, Park teaches a second trench CP further disposed in the insulating layer 120/140, and the first trench V enclosed in the second trench CP (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 9, Park teaches material of the insulating layer 120/140 being silicon nitride (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 10, Park teaches the display layer (LD area) comprising a planarization layer 180, a pixel definition layer 190, and an organic light-emitting diode (OLED) layer LD, wherein the planarization layer 180 is disposed on a surface of the passivation insulating layer 160, the pixel definition layer 190 is disposed on a surface of the planarization layer 180, and the OLED layer LD is disposed on a surface of the pixel definition layer 180 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
However, Park fails to teach a top edge of the first trench being at a level lower than the display layer.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED thin film encapsulation structure as taught by Park with the OLED thin film encapsulation structure having a top edge of the first trench being at a level lower than the display layer; and a first inorganic layer having a thickness less than a depth of the first trench as taught by Heo et al. to improve image visibility (page 1, paragraph [0007]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to organic light-emitting diode (OLED) thin film encapsulation structures:
Choi (US 9,626,063 B2)			Choi et al. (US 10,199,602 B2)

Jun et al. (US 10,866,663 B2)		Kang et al. (US 10,714,544 B2)
Lee (US 10,319,951 B2)			Park et al. (US 10,347,853 B2)
Seo et al. (US 2018/0040837 A1)		Won et al. (US 10,860,123 B2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
April 1, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822